Citation Nr: 0026832	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1999 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, for additional development.  The case was 
returned to the Board in July 2000.


FINDING OF FACT

The veteran's claim for service connection for a seizure 
disorder is not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a seizure disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000). 

Service incurrence or aggravation of organic disease of the 
nervous system may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If he has not, his claim must fail, and VA is not obligated 
to assist him in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service medical records reveal that the veteran had been on 
route to Vietnam in January 1970 when he had a seizure with 
loss of bowel and bladder control; a history of drug 
experimentation was noted.  The impression was rule out 
seizure disorder.  It was also reported in January 1970 that 
the veteran had a clinical history of a seizure disorder that 
existed prior to service, with a borderline 
electroencephalogram and a normal brain scan.  He said that 
he had had several episodes prior to service of passing out 
and falling to the floor with cyanosis; he also had a history 
of drug abuse.  He was given Dilantin and a limited duty 
profile in January 1970 for seizures.  The impression was 
probable seizure disorder.  The report of the veteran's May 
1971 discharge examination includes no notation of any 
abnormality; all body areas marked were normal, although the 
box for the neurological system was not marked normal or 
abnormal.

Post-service medical records on file include private records 
dated from October 1978 to February 1999.  

Northern Inyo Hospital records for October 1978 reveal that 
the veteran was admitted with an apparent seizure.  The 
discharge diagnosis was apparent longstanding decreased 
seizure threshold.  February 1979 treatment records from Tri-
County Indian Health Project reveal that the veteran was not 
taking any anti-convulsant medication; there was a 
questionable diagnosis of a seizure disorder.  

Northern Inyo Hospital records from September 1986 to May 
1991 reveal that the veteran was hospitalized in September 
1986 with complaints of alcohol abuse and impending seizures, 
with passing out.  The impression was impending seizures vs. 
DTs.  The admitting and discharge diagnosis in May 1987 was 
seizure disorder secondary to alcohol withdrawal.  The 
impression in July 1987 was acute and chronic alcohol abuse 
with seizure disorder.  The diagnosis on hospital discharge 
in January 1988 was seizure disorder, probably alcohol 
related, without anti-seizure medication for a month and with 
4 seizures the day of admission, controlled on medication.  
The veteran was hospitalized in April 1991 after apparently 
having a fall, which was thought to be probably due to a 
grand mal seizure, and hitting the left side of his head.  
The assessments in May 1991 were alcoholism, acute and 
chronic; and possible earlier withdrawal seizure.

The veteran was hospitalized at Antelope Valley Hospital in 
January and February 1994 because of a suicide attempt.  The 
discharge diagnoses included seizure disorder by history.  
Seizure disorder by history was also the diagnosis on 
Antelope Valley hospitalization in March 1994.

March 1994 records from Robert W. Denton, M.D., reveal that 
he had been treating the veteran for Jacksonian epilepsy, 
with a history of severe head injuries when the veteran was 8 
years old and at least 2 times subsequently.  Dr. Denton 
noted in April 1994 and June 1996 that the veteran was taking 
Dilantin.  

The veteran was hospitalized at a VA hospital in July 1996 
for alcohol detoxification; it was noted that he also had a 
history of depression.  He had a history of a seizure 
disorder diagnosed in 1969, for which he was taking Dilantin.  
The diagnoses included seizure disorder.  It was noted that a 
CT scan of the brain showed minimal right frontal lobe 
atrophy.

According to June 1998 statements in support of the veteran's 
claim from his father and his aunt, the veteran did not have 
a seizure disorder prior to service.

Private treatment records dated in February 1999 contain a 
notation that the veteran had had seizure activity since 
1970, with the last five seizures between December 1996 and 
July 1998.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO in July 1999 that he did not 
have a seizure disorder prior to service, that he believed 
his seizures are due to the stress of training for Vietnam, 
that he took a long time to file a claim because he was 
medicating himself with alcohol for many years, and that he 
did not know where the statement in service that he had a 
seizure disorder prior to service came from.

Although service medical records show a diagnosis of a 
probable seizure disorder in January 1970, they do not show 
that a seizure disorder was diagnosed.  Moreover, there is no 
evidence of a seizure disorder in later service medical 
records, including the report of examination for discharge.  
In addition, there is no post-service medical evidence of a 
seizure disorder until several years following the veteran's 
discharge from service and there is no post-service medical 
evidence suggesting that any current seizure disorder is 
etiologically related to service, to include the probable 
seizure disorder noted in service medical records and any 
stress the veteran experienced in service.  

The evidence of a nexus between the veteran's current seizure 
disorder and his military service is limited to the veteran's 
own statements; however, as a layperson, he is not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the Board must conclude 
that the veteran's claim is not well grounded. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen the above noted claim.  Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for a seizure disorder is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

